Appeal from a judgment (denominated order and judgment) of the Supreme Court, Erie *1399County (Timothy J. Walker, J.), entered December 26, 2006 in a declaratory judgment action. The judgment granted plaintiffs’ motion for summary judgment, denied defendant’s cross motion for summary judgment, and declared that defendant is obligated to defend and indemnify plaintiffs in the underlying action.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated at Supreme Court. Present—Scudder, P.J., Hurlbutt, Smith and Pine, JJ.